Citation Nr: 0736183	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-14 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
disc disease at L4-5 and L5-S1 prior to August 21, 2002.

2.  Entitlement to an evaluation in excess of 20 percent for 
disc disease at L4-5 and L5-S1 for the period from March 1, 
2003, through January 15, 2006.

3.  Entitlement to an evaluation in excess of 20 percent for 
disc disease at L4-5 and L5-S1 as of June 1, 2006.

4.  Entitlement to an evaluation in excess of 20 percent for 
left leg radiculopathy associated with disc disease at L4-5 
and L5-S1 as of October 1, 2002.

5.  Entitlement to an evaluation in excess of 20 percent for 
right leg radiculopathy associated with disc disease at L4-5 
and L5-S1 as of October 1, 2002.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1985 to 
April 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Columbia, South Carolina.  The veteran testified 
before the undersigned Veterans Law Judge in May 2007; a 
transcript of that hearing is associated with the claims 
folder.

The veteran asserts that he is unable to secure gainful 
employment due to his service-connected lumbar disc disease.  
Specifically, he contends that he has traditionally been 
employed in manual labor/retail positions, and that due to 
his inability to stand for prolonged periods of time as well 
as lift or bend he can no longer find work.  See October 2006 
VA examination report.  

The veteran was denied entitlement to a total disability 
evaluation based on individual unemployability (TDIU) in a 
December 2006 RO rating decision.  The rating decision notes 
that the veteran does not meet the schedular requirements for 
TDIU (one disability evaluated as 60 percent disabling or two 
or more disabilities with one ratable at least 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent or more), but that should the 
evaluation of his service-connected lumbar spine disorder 
increase, the RO's decision can be reconsidered.  The Board 
is increasing the evaluation assigned to the veteran's 
orthopedic and neurological manifestations associated with 
his lumbar disc disease in the below decision such that the 
total combined rating for all manifestations of his lumbar 
disc disease is 70 percent.  In light of such change in 
circumstances, the Board REFERS the issue of entitlement to 
TDIU to the RO for consideration.


FINDINGS OF FACT

1.  Prior to August 21, 2002, the veteran's disc disease at 
L4-5 and L5-S1 was manifested by severe intervertebral disc 
syndrome; there is no evidence of incoordination, weakness of 
the lumbar spine, lack of endurance, ankylosis, nor is there 
evidence of any associated neurological disabilities.

2.  For the period from March 1, 2003, through January 15, 
2006, the veteran's disc disease at L4-5 and L5-S1 was 
manifested by severe intervertebral disc syndrome with 
thoracolumbar flexion limited to no more than 30 degrees; 
there is no evidence of incoordination, weakness of the 
lumbar spine, lack of endurance, ankylosis, incapacitating 
episodes lasting at least six weeks, nor is there evidence of 
any associated neurological disabilities for which the 
veteran is not already receiving separate disability ratings.

3.  As of June 1, 2006, the veteran's disc disease at L4-5 
and L5-S1 is manifested by severe intervertebral disc 
syndrome with thoracolumbar flexion limited to no more than 
30 degrees; there is no evidence of incoordination, weakness 
of the lumbar spine, lack of endurance, ankylosis, 
incapacitating episodes lasting at least six weeks, nor is 
there evidence of any associated neurological disabilities 
for which the veteran is not already receiving separate 
disability ratings.

4.  Left leg radiculopathy is manifested by subjective 
complaints of weakness, radiating pain, and objective 
evidence of decreased reflexes, without decreased motor 
strength or muscle loss.

5.  Prior to June 7, 2006, right leg radiculopathy was 
manifested by subjective complaints of weakness, radiating 
pain, and objective evidence of absent reflexes, without 
decreased motor strength or muscle loss.

6.  As of June 7, 2006, right leg radiculopathy is manifested 
by a right foot drop with weakness of dorsiflexion in the 
right ankle, decreased primary sensation, absent ankle jerk 
reflexes, decreased knee jerk, and mild atrophy in the 
anterior tibial muscle.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for disc disease at L4-5 and L5-S1 prior to August 21, 2002, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5292, 5293, and 5295 (2002).

2.  The criteria for an evaluation of 40 percent, and no 
higher, have been met for disc disease at L4-5 and L5-S1 for 
the period from March 1, 2003, through January 15, 2006.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, and 
5295 (2002 and 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5237, 5242, and 5243 (2007).

3.  The criteria for an evaluation of 40 percent, and no 
higher, have been met for disc disease at L4-5 and L5-S1 as 
of June 1, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5292, 5293, and 5295 (2002 and 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242, and 5243 (2007).

4.  The criteria for an evaluation in excess of 20 percent 
for left leg radiculopathy associated with disc disease at 
L4-5 and L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5243, 
4.124a, Diagnostic Code 8521 (2007).

5.  Prior to June 7, 2006, the criteria for an evaluation in 
excess of 20 percent for right leg radiculopathy associated 
with disc disease at L4-5 and L5-S1 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5243, 4.124a, Diagnostic Code 8520 (2007).

6.  As of June 7, 2006, the criteria for an evaluation of 40 
percent, and no higher, for right leg radiculopathy 
associated with disc disease at L4-5 and L5-S1 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5243, 4.124a, Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that letters dated in May 2002 and 2006 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  These letters advised the veteran that he needed to 
submit evidence that his service-connected disability had 
increased in severity beyond the currently assigned 
evaluation in order to substantiate his claim for an 
increased rating.  They also informed him about what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning his service-
connected lumbar spine disability and enough information for 
the RO to request records from the sources identified by the 
veteran.  In this way, he was advised of the need to submit 
any evidence in his possession that pertains to the claim.  
He was also specifically told that it was his responsibility 
to support the claim with appropriate evidence.  Finally 
these letters advised him what information and evidence would 
be obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
The Board notes that the May 2002 letter was sent to the 
veteran prior to the January 2004 rating decision.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was also afforded notice regarding the evidence 
and information necessary to establish an effective date in 
accordance with the Court's holding in Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  Such notice was contained in 
March and May 2006 letters, and was sent to the veteran after 
the initial adjudication of his claim.  To the extent that 
this required notice was not given prior to the initial 
adjudication of the claim in accordance with Pelegrini II, 
the Board finds that any timing defect was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, the notice provided to the veteran in these letters 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the case was readjudicated and a February 2007 supplemental 
statement of the case was provided to the veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as all relevant VA treatment records.  
Also of record are private treatment records from Laurens 
County Hospital (LCH) and Greenwood Health Center (GHC) as 
well as all records associated with the veteran's Social 
Security disability claim.  The veteran has not identified 
any additional relevant, outstanding records that need to be 
obtained before deciding his claim.  The veteran was afforded 
multiple VA examinations during this appeal.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Initially, the Board observes that this appeal was certified 
to the Board in April 2007.  Following the issuance of a 
February 2007 supplemental statement of the case, the veteran 
submitted additional evidence, received in August 2007, in 
support of his claim.  Although no waiver of review by the 
agency of original jurisdiction (AOJ) was attached to this 
evidence, the Board notes that the veteran's representative 
indicated at the May 2007 Board hearing that private medical 
evidence from Lawrence County Hospital would be submitted 
with a waiver.  The evidence received in August 2007 is 
copies of medical records from Lawrence County Hospital.  In 
light of the representative's statements regarding the 
submission of this evidence, including a clear intent to 
waive AOJ review of this evidence, the Board finds that a 
remand is not required.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  It has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Thus, this case presents no evidentiary 
considerations, except as noted below, that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2007).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

This evaluation is not an initial rating.  Therefore, the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the present level of disability is of primary importance is 
applicable.

I. Factual Background

The veteran was granted service connection for disc disease 
at L4-5 and L5-S1 in a December 1989 RO rating decision.  It 
was initially rated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1989) and assigned an 
effective date of April 4, 1989.  By RO rating decision dated 
in July 2000, the veteran's disability rating for his lumbar 
spine disability was increased to 40 percent, effective May 
21, 1999.  

In March 2002, the veteran filed a claim of entitlement to an 
increased evaluation for his service-connected lumbar disc 
disease, asserting that his condition was not improving and 
that he was therefore entitled to a higher disability rating.  
During the development of his March 2002 increased rating 
claim, the veteran underwent a laminectomy with spinal fusion 
at L5-S1.  See Laurens County Hospital surgical report dated 
August 21, 2002.  Following this surgery, in October 2002, 
the veteran requested a temporary total evaluation (TTE) 
based on convalescence due to his hospitalization.  See 
38 C.F.R. § 4.30 (2007).  A January 2003 RO rating decision 
granted TTE (100 percent disability rating) for lumbar disc 
disease effective from August 21, 2002, through September 30, 
2002.  Thereafter, the RO assigned a 20 percent disability 
evaluation for orthopedic manifestations of the veteran's 
service-connected lumbar disc disease. 

Although the RO "reduced" the veteran's evaluation for 
lumbar disc disease from 40 percent to 20 percent, the Board 
observes that the January 2003 RO rating decision also 
granted service connection for radiculopathy of the right and 
left legs associated with lumbar disc disease; each was 
assigned a separate disability evaluation of 20 percent, 
effective October 1, 2003.  In its rating decision, the RO 
explained that there had been a change in the law with 
respect to rating spine disabilities, and that the new rating 
criteria allowed separate evaluations for orthopedic and 
neurological manifestations.  Applying the new criteria to 
the veteran's lumbar disc disease resulted in a combined 
disability rating of 50 percent.  See 38 C.F.R. § 4.25 
(2007).  As this combined rating was clearly higher than the 
40 percent previously assigned to the veteran's disc disease 
under the old rating criteria for the spine (which considered 
orthopedic and neurological manifestations together), the RO 
assigned a 20 percent orthopedic rating and separate 20 
percent ratings for neurological manifestations of the lower 
extremities.

The veteran appealed the effective date assigned to the TTE, 
contending that it should extend six months beyond the 
September 30, 2003, end date.  After a prolonged appeal, 
including a February 2005 remand by the Board, the veteran's 
first period of TTE was extended to February 28, 2003.  This 
was considered a full grant of the veteran's appeal.  See RO 
rating decision dated March 9, 2006.

The veteran underwent another surgery on his lumbar spine, 
with spinal fusion from L4 to S1, on January 16, 2006.  He 
again applied for a TTE, and by RO rating decision dated in 
April 2006, TTE was granted for the period from January 16, 
2006, through May 31, 2006.  Thereafter, beginning on June 1, 
2006, his 20 percent evaluation for lumbar disc disease was 
continued, along with the 20 percent separate evaluations for 
radiculopathy of the bilateral lower extremities.

In light of the above, the Board finds that the following 
issues are before it for review: (1) whether the veteran is 
entitled to an evaluation in excess of 40 percent for lumbar 
disc disease prior to August 21, 2002; (2) whether the 
veteran is entitled to an evaluation in excess of 20 percent 
for lumbar disc disease for the period from March 1, 2003, 
through January 15, 2006; and (3) whether the veteran is 
entitled to an evaluation in excess of 20 percent for lumbar 
disc disease as of June 1, 2006.  Additionally, the Board 
will consider the propriety of the evaluations assigned to 
the veteran's service-connected radiculopathy of the 
bilateral lower extremities during this appeal.  In this 
regard, the Board will consider whether the veteran is 
entitled to an evaluation in excess of 20 percent for 
radiculopathy of the right or left leg as of October 1, 2003.

II. Applicable Laws and Regulations for the Spine

The veteran's lumbar disc disease is rated according to 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (Diagnostic Code 5293 
prior to September 26, 2003), which is applicable to 
intervertebral disc syndrome.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

The schedular criteria for evaluating disabilities of the 
spine have undergone revision twice during the pendency of 
this appeal.  The first amendment, affecting Diagnostic Code 
5293, was effective September 23, 2002.  67 Fed. Reg. 54,345 
(Aug. 22, 2002).  The next amendment affected general 
diseases of the spine and became effective September 26, 
2003.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  Because these 
changes took effect during the pendency of the veteran's 
appeal, both the former and the revised criteria will be 
considered in evaluating the veteran's service-connected low 
back disability.  However, application of the new criteria 
prior to the effective date of the amended regulation is not 
allowed.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 2002).  

With respect to these regulatory amendments, a March 2005 
statement of the case provided the veteran with the rating 
criteria in effect for intervertebral disc syndrome both 
prior to and as of September 23, 2002, as well as the 
relevant rating criteria for lumbar spine disabilities prior 
to September 26, 2003, and the General Rating Formula for 
Disease and Injuries of the Spine.  Moreover, the RO 
considered the veteran's service-connected lumbar disc 
disease under all applicable sets of regulations.  Therefore, 
there is no prejudice in the Board considering the regulation 
changes in adjudicating the veteran's increased rating claim.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

A. Intervertebral Disc Syndrome

Pertinent to the rating of intervertebral disc syndrome, the 
Board observes that prior to September 23, 2002, Diagnostic 
Code 5293 provided for a 20 percent rating for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent rating is warranted where there is severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  Finally, a 60 percent rating is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

As of September 23, 2002, intervertebral disc syndrome 
(either preoperatively or postoperatively), rated under 
Diagnostic Code 5293 or 5243 (as of September 26, 2003), is 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  The criteria contained in Diagnostic Code 5293 
provides for a 20 percent evaluation where there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent evaluation is for assignment when there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent evaluation is contemplated for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.  Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.  Note (3).

B. General Rating Criteria for the Lumbar Spine

Regarding the rating of all lumbar spine disabilities, with 
the exception of intervertebral disc syndrome, the Board 
observes that the following criteria were in effect prior to 
the September 2003 regulation changes.

A 100 percent disability rating is warranted for residuals of 
a vertebra fracture with cord involvement, bedridden, or 
requiring long leg braces.  Residuals of a vertebra fracture 
without cord involvement; abnormal mobility requiring a neck 
brace (jury mast) warrants a 60 percent disability 
evaluation.  In other cases, rate in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral body.  Both under 
ankylosis and limited motion, ratings should not be assigned 
for more than one segment by reason of involvement of only 
the first or last vertebrae of an adjacent segment.  38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  Complete bony 
fixation (ankylosis) of the spine at an unfavorable angle, 
with marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type) warrants a 100 percent disability rating.  Complete 
ankylosis of the spine at a favorable angle warrants a 60 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5286 (2003).  Favorable ankylosis of the lumbar spine 
warrants a 40 percent disability rating and unfavorable 
ankylosis of the lumbar spine warrants a 50 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).

Severe limitation of motion of the lumbar spine warrants a 40 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).  Severe lumbosacral strain, with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, 
warrants a 40 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

As of September 26, 2003, the General Rating Formula for 
Diseases and Injuries of the Spine applies.  Under the 
General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, unfavorable 
ankylosis of the entire spine warrants a 100 percent rating.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent rating.

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

III. Rating the Veteran's Spine

A. Entitlement to an Increased Evaluation Prior to August 21, 
2002

As noted above, the veteran was assigned a 40 percent rating 
for lumbar disc disease for the period of this appeal prior 
to August 21, 2002, under Diagnostic Code 5293 
(intervertebral disc syndrome).  The Board observes that this 
period of the appeal falls before implementation of the 
rating criteria amendments discussed above.  Thus, for 
purposes of this stage of the appeal, the only rating 
criteria for consideration are the pre-September 2002 
intervertebral disc syndrome rating criteria and the pre-
September 2003 general rating criteria for the spine.

When evaluating the veteran's back disability under 
Diagnostic Code 5293 prior to the September 2002 amendment, 
the Board finds that the evidence of record fails to 
demonstrate that he meets the criteria for an evaluation in 
excess of 40 percent.  In this regard, although the evidence 
of record demonstrates continued complaints of radiating back 
pain with intermittent relief, there is no competent evidence 
of persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, as contemplated by a 60 
percent evaluation.  

Medical evidence from this stage of the appeal demonstrates 
continued complaints of radicular symptomatology, especially 
in the right lower extremity.  However, despite the veteran's 
subjective complaints, a preponderance of the evidence weighs 
against a finding that he experiences neurological symptoms 
consistent with sciatic neuropathy as a result of his 
service-connected disc disease.  

The Board acknowledges that examinations by Dr. Toussaint in 
April and May 2002 revealed a positive straight leg raise on 
the right lower extremity.  However, Dr. Toussaint also 
indicated that the veteran demonstrated a negative cross 
straight leg raise and motor strength that was grossly 
intact.  Additionally, a May 2002 VA examination revealed no 
evidence of paraspinal muscle spasm, motor strength of 5 out 
of 5, a negative clonus bilaterally, and a negative straight 
leg raise bilaterally.  The Board has also given 
consideration to the statement by Dr. Toussaint in the May 
2002 treatment record that the veteran's complaints seem 
neuropathic in nature  However, as demonstrated by the 
objective evidence, namely, a March 2002 MRI study report, 
there only exists the potential for exiting nerve 
compression.  

Without any competent evidence of associated neurological 
disability, the veteran's subjective complaints of radiating 
pain, standing alone, do not meet the criteria necessary for 
an evaluation in excess of 40 percent prior to August 21, 
2002.  As such, the veteran is not entitled to an increased 
evaluation under the pre-September 2002 rating criteria 
pertinent to intervertebral disc syndrome for this first 
stage of the appeal.

Although the veteran does not meet the criteria for an 
evaluation in excess of 40 percent prior August 21, 2002, 
under the pre-September 2002 diagnostic criteria for 
intervertebral disc syndrome, the Board must also consider 
whether he is entitled to a higher evaluation based on other 
diagnostic criteria applicable to lumbar spine disabilities.  
See 38 C.F.R. § 4.25; Schafrath, supra.  Unfortunately, the 
Board finds that an evaluation in excess of 40 percent is not 
warranted under any of these criteria for the reasons 
discussed below.

With respect to Diagnostic Code 5292, applicable to 
limitation of motion of the lumbar spine, and Diagnostic Code 
5295, applicable to lumbosacral strain, a 40 percent rating 
is the maximum schedular evaluation allowed.  Thus, the 
veteran's claim for an evaluation in excess of 40 percent 
cannot proceed under such rating criteria.  Diagnostic Codes 
5286 and 5289 allows for schedular ratings in excess of 40 
percent for ankylosis of the spine and unfavorable ankylosis 
of the lumbar spine, respectively.  However, the competent 
medical evidence does not demonstrate that the veteran has 
ankylosis of the lumbar spine; thus, these diagnostic codes 
are not for application.  Similarly, there is no competent 
evidence of vertebral fracture; Diagnostic Code 5285 is 
therefore not for application.  

In sum, prior to August 21, 2002, the evidence of record 
demonstrates continued complaints of pain in the lower back 
radiating to the lower extremities with intermittent relief.  
Despite such complaints, the objective evidence fails to 
demonstrate symptoms consistent with sciatic neuropathy such 
as muscle spasm or absent ankle jerk.  Based on all of the 
foregoing, the Board concludes that the veteran is not 
entitled to a rating in excess of 40 percent prior to August 
21, 2002, for lumbar disc disease.  As a preponderance of the 
evidence is against a higher evaluation for this period of 
the appeal, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B. Entitlement to an Increased Evaluation for the Period from 
March 1, 2003 through January 15, 2006

Following the veteran's laminectomy of the lumbar spine and 
spinal fusion at L4-5, he was granted a TTE through February 
28, 2003.  Thereafter, his lumbar disc disease was rated as 
20 percent disabling according to Diagnostic Code 5293 (or 
5243 after September 26, 2003); orthopedic and neurological 
manifestations were rated separately.  For reasons relating 
to the organization of this decision, only the orthopedic 
disability will be discussed at this time.

As of March 1, 2003, the amended rating criteria for 
intervertebral disc syndrome are applicable.  However, as 
discussed above, the Board will consider whether the veteran 
is entitled to a higher evaluation under the old criteria as 
well.  Additionally, as of September 26, 2003, the new rating 
criteria applicable to the spine generally are for the 
Board's consideration.

A review of the schedular criteria for rating the spine on 
limitation of motion, as discussed above, reveals that prior 
to the September 2003 amendments, limitation of motion was 
rated using ambiguous terms such as slight, moderate, or 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  In 
contrast, the post-September 2003 amendments rated the 
veteran's spine based on well-defined numerical ranges of 
motion.  Although on their face, the criteria pre- and post-
amendment differ, the Board observes that guidance as to what 
is meant by slight, moderate, and severe under Diagnostic 
Code 5292 can be obtained from the amended regulations.

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id.  
Ranges of motion are to be rounded to the nearest five 
degrees.  Id., Note (4).  Separate disability ratings are to 
be given for the thoracolumbar and cervical spine segments.  
Id., Note (6).  In adopting specific ranges of motion to 
define what is normal, VA stated that the ranges of motion 
were based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometer.  See supplementary 
information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, 
even though pre-2003 regulations did not define normal range 
of motion for the spine, the current definition is based on 
medical guidelines in existence since 1984.  There is no 
inconsistency, then, in applying the current ranges of motion 
to rating spine disabilities under the old criteria.

Following his August 2003 surgery and recovery period, and 
pertinent to this stage of the appeal, the veteran's lumbar 
spine was evaluated at a January 2005 VA examination.  The 
results of such examination indicate forward flexion to 30 
degrees, extension to 10 degrees, and bilateral rotation and 
lateral flexion to 15 degrees.  All ranges of motion reported 
indicate the point at which the veteran complained of pain.  
No additional limitation of motion was found due to fatigue, 
weakness, or lack of endurance.  

Applying the range of motion measurements to the general 
ratings formula, the above evidence demonstrates entitlement 
to an evaluation of 40 percent, and no more, for orthopedic 
manifestations of lumbar disc disease.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine.  Entitlement to a higher rating is not warranted as 
there is no medical evidence of ankylosis of the entire spine 
or the entire thoracolumbar spine.  Id. 

As above, the Board considered whether the veteran is 
entitled to a rating in excess of 40 percent under alternate 
diagnostic codes pertinent to back disabilities as found in 
the rating criteria applicable prior to September 26, 2003.  
However, as before, there is no evidence of ankylosis or 
vertebral fracture; thus a 40 percent evaluation is the 
maximum schedular rating applicable to the veteran for this 
period of the appeal.

The Board considered whether the veteran is entitled to an 
evaluation in excess of 40 percent for this stage of the 
appeal under the pre- and post-September 2002 schedular 
criteria for intervertebral disc syndrome.  However, a higher 
evaluation is not warranted for the reasons discussed below.

With respect to the amended schedular criteria, the Board 
observes that there is no evidence of incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.  Although the evidence shows that the veteran 
was on bed rest for at least part of the period from August 
21, 2002, through February 28, 2003, such rest was related to 
his recovery form spinal fusion surgery.  His convalescence 
during this period was not, rather, a function of flare-ups 
of symptomatology related to his service-connected lumbar 
disc disease.  Moreover, as previously mentioned, the veteran 
was rated a temporarily totally disabled for this period and 
received a 100 percent disability rating for his lumbar disc 
disease.  

The evidence as of March 1, 2003, demonstrates that the 
veteran has radiculopathy of the bilateral lower extremities 
associated with his lumbar disc disease.  However, despite 
such symptomatology an evaluation in excess of 40 percent 
under the pre-September 2002 rating criteria for 
intervertebral disc syndrome is not warranted.  In this 
regard, the Board observes that as of October 1, 2002, the 
veteran is in receipt of separate 20 percent evaluations for 
radiculopathy of the right and left legs.  Thus, absent any 
evidence of pronounced impairment due to intervertebral disc 
syndrome, he is not entitled to a rating in excess of 40 
percent under such criteria.  See 38 C.F.R. § 4.14 (2006) 
(rule against pyramiding).  

Regarding the veteran's orthopedic symptomatology during this 
stage of the appeal, the Board observes that the veteran 
reported no incapacitating flare-ups of his lumbar disc 
disease.  See January and July 2005 VA examination reports.  
Rather, he only experienced occasional flare-ups of pain with 
prolonged walking or sitting.  Id.  Additionally, although he 
demonstrated continued complaints of low back pain with 
radiating pain and decreased range of motion, the Board 
concludes that such evidence does not constitute pronounced 
impairment.  

In light of the above, the Board finds that the veteran is 
entitled to an evaluation of 40 percent, and no higher, for 
his service-connected lumbar disc disease for the period from 
March 1, 2003 through January 15, 2006.  The Board considered 
whether the benefit of the doubt rule applies to this stage 
of the appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  However, a 
preponderance of the evidence is against a higher evaluation 
for this period; thus, such rule does not apply and the claim 
must be denied.

C. Entitlement to an Increased Evaluation as of June 1, 2006

Finally, the veteran was again evaluated by VA following his 
second spinal fusion surgery in January 2006.  The October 
2006 VA examination report indicates that the veteran 
demonstrated forward flexion to 40 degrees, extension to 10 
degrees, bilateral lateral flexion to 15 degrees, and 
bilateral rotation to 20 degrees.  The examiner noted pain 
throughout all ranges of motion.  Although the results of the 
October 2006 VA examination range of motion testing do not 
demonstrate limitation of motion consistent with a 40 percent 
rating, the Board observes that the examiner did not express 
the point at which pain began during each range of motion in 
accordance with 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra.  
In light of such circumstances, the Board finds the October 
2006 VA examination range of motion test results to be of 
little probative value.

Further review of the medical evidence of record for this 
last stage of the appeal reveals that the veteran was 
evaluated for physical therapy in May 2007.  Range of motion 
testing demonstrated forward flexion to 30 degrees, extension 
to 20 degrees, right lateral flexion to 17 degrees, left 
lateral flexion to 14 degrees, and bilateral rotation 
decreased by 50 percent.  The Board finds that such range of 
motion is consistent with a 40 percent evaluation for lumbar 
disc disease.  

As in the second stage of this appeal, the Board concludes 
that the veteran is not entitled to an evaluation in excess 
of 40 percent under the schedular criteria for intervertebral 
disc syndrome.  As above, the Board will not consider the 
veteran's convalescence period from January 15 through May 
31, 2006, an incapacitating episode as defined by 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  Therefore, in the absence of 
any evidence of acute flare-ups of symptoms associated with 
lumbar disc disease necessitating physician prescribed bed 
rest totaling at least six weeks, an evaluation in excess of 
40 percent is not warranted under the amended rating 
criteria.  

Additionally, a higher evaluation is not warranted under the 
pre-September 2002 rating criteria because, as discussed 
previously, assigning a 60 percent evaluation under the old 
criteria would constitute pyramiding, which is expressly 
prohibited by the regulations.  See 38 C.F.R. § 4.14.  Thus, 
as in the second stage of this appeal, the highest evaluation 
warranted by the evidence of record as of June 16, 2006, for 
the veteran's orthopedic manifestations of his lumbar disc 
disease is 40 percent.

IV. Rating the Associated Neurological Manifestations

As previously mentioned, the veteran was assigned separate 20 
percent evaluations for neurological manifestations 
associated with his lumbar disc disease, namely, 
radiculopathy of the right and left leg.  These disabilities 
are currently rated under 38 C.F.R. § 4.124a, Diagnostic Code 
8521 (2007), which is applicable to incomplete paralysis of 
the external popliteal nerve (common peroneal).

Generally, all effort should be made to consider the most 
appropriate diagnostic code based on the veteran's diagnosis 
and manifestations of his service-connected disability.  See 
38 C.F.R. § 4.21 (2007).  In the present case, the Board 
observes that the June 2006 VA examination report indicates 
that the veteran's distribution of the veteran's right 
radicular symptoms is in his right sciatic nerve.  In light 
of such findings, the Board concludes that the veteran's 
service-connected radiculopathy of the right leg is more 
appropriately rated according to Diagnostic Code 8520, which 
applies to the sciatic nerve.  Since the veteran's medical 
records are silent for any discussion of the left radicular 
symptoms and associated nerve, the Board will not alter the 
currently assigned diagnostic code (Diagnostic Code 8521).  

A. Radiculopathy of the Left Leg

The RO assigned an initial disability evaluation of 20 
percent for radiculopathy of the left leg.  Such rating, 
under Diagnostic Code 8521, contemplates moderate incomplete 
paralysis of the external popliteal nerve (common peroneal).  
38 C.F.R. § 4.124a, Diagnostic Code 8521.  A 30 percent 
evaluation is warranted for severe incomplete paralysis.  A 
maximum 40 percent evaluation is warranted for complete 
paralysis of the nerve; foot drop and slight droop of first 
phalanges of all toes, cannot dorsiflex the foot, extension 
(dorsal flexion) of proximal phalanges of toes lost; 
abduction of foot lost, adduction weakened; anesthesia covers 
entire dorsum of foot and toes. 

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a, Note.

After careful review of the medical evidence of record, the 
Board concludes that a disability evaluation in excess of 20 
percent for the veteran's radiculopathy of the left leg is 
not warranted.  In this regard, the evidence of record 
throughout this appeal reflects that the veteran's left leg 
nerve disability is manifested by subjective complaints of 
weakness, radiating pain, and objective evidence of decreased 
reflexes, without decreased motor strength or muscle loss.

The bulk of the veteran's medical records demonstrate 
complaints relating to his right leg radiculopathy, rather 
than his left leg.  However, there is evidence that 
throughout this appeal the veteran complained of bilateral 
leg pain.  Additionally, the record contains various findings 
of an absent Achilles reflex.  See VA examination reports 
dated in December 2002 and January 2005; see also VA medical 
record dated May 27, 2003.

Despite such findings, the Board concludes that, throughout 
this appeal, symptomatology associated with the veteran's 
left leg radiculopathy demonstrates no more than moderate 
nerve impairment.  Despite numerous spinal surgeries and MRI 
studies, there is no objective evidence of any left nerve 
damage, motor or sensory deficits, nor any abnormal findings 
of muscle mass, tone, or strength.  See VA examination 
reports dated in January 2005, July 2005, June 2006, and 
October 2006.  The veteran's left leg nerve impairment was 
recently evaluated at a June 2006 VA examination; the report 
indicates that there were no abnormal findings.  Similarly, 
an October 2006 VA examination report states that the 
veteran's left lower extremity had strength equal to 5 out of 
5, normal sensation, and 2+ (average/normal) deep tendon 
reflexes.

As the objective evidence of record reveals that the 
veteran's left leg nerve disability is manifested solely by 
subjective pain and intermittent decreased Achilles reflex, 
with no evidence of foot drop, slight droop of first 
phalanges of all toes, inability to dorsiflex the foot, 
extension of proximal phalanges of toes lost, abduction of 
foot lost, adduction weakened, or anesthesia covering entire 
dorsum of foot and toes, the Board finds that the 20 percent 
disability rating assigned by the RO was proper.  The Board 
considered the applicability of the benefit of the doubt 
doctrine; however, as a preponderance of the evidence is 
against the assignment of a higher rating, such doctrine does 
not apply.  



B. Radiculopathy of the Right Leg

In its discussion above, the Board alluded to complaints of 
right leg radiculopathy greater than left.  However, the RO 
assigned the same disability evaluation, 20 percent, to both 
lower extremities.  After careful review of the evidence of 
record, the Board finds that a 20 percent disability rating 
was properly assigned, effective October 1, 2003.  However, 
as of June 7, 2006, the Board finds that the evidence 
reflects symptomatology warranting a 40 percent evaluation.

The Board altered the diagnostic code applicable to the 
veteran's right leg radiculopathy based on the objective 
clinical findings of record.  According to Diagnostic Code 
8520, a 20 percent evaluation is warranted for moderate 
incomplete paralysis of the sciatic nerve.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  A 40 percent evaluation is 
warranted for moderately severe incomplete paralysis.  A 60 
percent evaluation is warranted for severe incomplete 
paralysis with marked muscular atrophy.  Finally, an 80 
percent evaluation is warranted for complete paralysis of the 
sciatic nerve; the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of knee weakened 
or (very rarely) lost.

As above, the term "incomplete paralysis" indicates 
impairment of function of a degree substantially less than 
the type of picture for complete paralysis given for each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or, at most, the 
moderate degree.  38 C.F.R. § 4.124a, Note.

An August 2002 surgical report reflects a right S1 nerve root 
with scar tissue and the appearance of "major damage."  
Yet, despite such findings, prior to June 7, 2006, the 
evidence demonstrates only moderate right nerve impairment.  
Specifically, medical records show subjective complaints of 
right leg pain, weakness, and numbness and tingling in the 
right foot.  There is also evidence throughout this period of 
an absent Achilles reflex and tenderness of the right 
sacroiliac ligament.  However, similar to the veteran's left 
leg radiculopathy, the record contains no objective findings 
of any decreased motor strength or constant sensory deficit.  
In fact, the January and July 2005 VA examination reports 
expressly state that there is no evidence any motor weakness 
or sensory findings.

Following January 2006 spinal surgery the veteran had 
intermittent complaints of numbness and tingling in his right 
foot with decreased sensation to the dorsal portion of his 
right foot.  A nurse noted that such symptoms were present 
prior to surgery.  At least one post-operative nursing note 
indicates that the veteran was unable to dorsiflex his right 
foot.  The Board observes that such evidence tends to suggest 
impairment more severe than "moderate."  However, none of 
the veteran's remaining hospital notes immediately following 
surgery indicate continued impairment.  Instead, such records 
discuss the veteran's continued improvement with ambulation 
in the hallways and down the stairs.

The veteran's recovery from his January 2006 surgery, as 
defined by his period of TTE, ended in May 2006, and on June 
7, 2006, the veteran's neurological disabilities were 
evaluated by VA.  The examination report reflects the 
veteran's complaints that, following surgery, he had begun 
tripping over his right foot.  Examination of the veteran 
revealed weakness of dorsiflexion in the right ankle, 
decreased primary sensation, absent ankle jerk reflexes, 
decreased knee jerk, and mild atrophy in the anterior tibial 
muscle.  The examiner diagnosed the veteran has having distal 
sciatic neuropathy which induces foot drop, numbness, and 
pain.  

Additional medical records dated after the June 2006 VA 
examination also reflect that the veteran has increased nerve 
impairment in his right leg.  April 2007 Dr. LaTourette 
records indicate "some weakness" in the veteran's right 
extensor hallucis longus muscles and treatment using 
neuromuscular electrical stimulation to the anterior tibialis 
muscles.  Such records also reflect a right foot drop.

The Board finds that the medical evidence as of June 7, 2006, 
demonstrates an increase in the severity of the veteran's 
right nerve impairment.  Certainly, muscle atrophy and a 
right foot drop is not shown earlier in the medical evidence 
of record.  After careful consideration, the Board concludes 
that such evidence is reflective of no more than moderately 
severe nerve impairment, and as such, warrants a 40 percent 
evaluation.  

The Board concludes that a 60 percent evaluation is not 
warranted as there is no evidence of marked muscle atrophy.  
In this regard, the June 2006 VA examination report and the 
April 2007 Dr. LaTourette medical record refer to the 
veteran's muscle atrophy as "mild" or showing "some 
weakness."  While such descriptions are not wholly 
determinative of the veteran's right nerve impairment, absent 
additional objective evidence of "marked" weakness in the 
veteran's right lower extremity, there is simply no basis on 
which to assign a 60 percent evaluation.  

Similarly, although there is evidence of a right foot drop, 
there is no evidence of a dangling foot, an inactivity of 
movement below the knee, or weakened (or loss of) flexion of 
the knee.  The veteran is still able to ambulate with his 
right foot, and an October 2006 VA examination report notes 
that he does not use any assistive devices.  Although he 
reported sometimes dragging the right foot at an April 2007 
appointment with Dr. LaTourette, there is no mention of this 
being demonstrated in any objective examination findings.  
Moreover, the Board notes that the use of the word 
"sometimes" suggests that, at times, the veteran is able to 
ambulate with his right foot, indicating an absence of 
inactivity of muscles below the knee.  As such, a 100 percent 
evaluation is not warranted.  

V. Conclusion

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher evaluation for the veteran's service-connected lumbar 
disc disease and associated neurological impairments.  A 
review of the record, to include the medical evidence, fails 
to reveal any additional functional impairment associated 
with such disability to warrant consideration of alternate 
rating codes.

The Board notes that it specifically considered whether the 
evidence demonstrated any additional neurological impairment 
associated with the veteran's lumbar disc disease which might 
warrant separate evaluation.  However as he has denied any 
bowel or bladder impairment throughout this appeal period, 
and there is no evidence of any sexual impairments, separate 
ratings are not warranted for any additional disabilities.


ORDER

Entitlement to an evaluation in excess of 40 percent for disc 
disease at L4-5 and L5-S1 prior to August 21, 2002, is 
denied.

An evaluation of 40 percent, and no higher, is granted for 
disc disease at L4-5 and L5-S1 for the period from March 1, 
2003, through January 15, 2006, subject to the laws and 
regulations governing payment of monetary benefits.

An evaluation of 40 percent, and no higher, is granted for 
disc disease at L4-5 and L5-S1 as of June 1, 2006, subject to 
the laws and regulations governing payment of monetary 
benefits.

Entitlement to an evaluation in excess of 20 percent for left 
leg radiculopathy associated with disc disease at L4-5 and 
L5-S1 is denied.

Prior to June 7, 2006, entitlement to an evaluation in excess 
of 20 percent for right leg radiculopathy associated with 
disc disease at L4-5 and L5-S1, is denied.

An evaluation of 40 percent is granted for right leg 
radiculopathy associated with disc disease at L4-5 and L5-S1, 
as of June 7, 2006, subject to the laws and regulations 
governing payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


